Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Upon consideration of the amended drawings, Examiner notes that Figure 7 still has “311” indicating the knob hole instead of “312”, and no reference sign has been added for housing lower hole 523, so these objections are maintained. All other objections to the drawings set forth in the Office action mailed 03/11/2022 are withdrawn. 
	Upon consideration of the amended abstract and claims, the previous objections and rejections under 35 U.S.C. 112(b) thereto are hereby withdrawn. 
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Regarding the Applicant’s argument on pages 13-14 of the Remarks that Allen does not disclose that the touch device is covered and in contact with the upper surface of the outer case, Examiner respectfully disagrees. The outer case has been interpreted as the assembly of upper cover 24 and exterior surface 44 of touchpad 20, and it is clear from the figures that exterior surface 44 is on an upper surface of this assembly. The remaining components of touchpad 20 are completely covered by exterior surface 44, as is seen in Figures 5-6 and 9, and when lower cover 13 is inserted into upper cover 24, touchpad 20 is in contact with both exterior surface 44 and upper cover 24 (shown in Figures 1-2). 

Claim Objections
Claims 1, 13, and 15-16 are objected to because of the following informalities:  in Claims 1 and 15, “covered and contact with” in lines 13 and 16, respectively, should read “covered and in contact with”, in Claim 13, “on which the touch sensor,” should read “on which the touch sensor is mounted,” and in Claim 16, “formed on at the mounting portion” should be amended to only have one of “on” or “at”, not both, for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2011/0222367) in view of Wulf et al., hereinafter Wulf (US 2002/0176320).
Regarding Claim 1, Allen discloses (Figures 1 and 3-4) a blender (kitchen appliance 10) comprising: an outer case (assembly of upper cover 24 and exterior surface 44 of touchpad 20) forming an outer appearance which includes an upper surface and side surfaces extending downward from ends of the upper surface; an inner case (lower cover 13) provided inside the outer case; a jar (jar 16) capable of seating on a seating portion formed on an upper surface of the inner case (collar 14 is connected to upper surface of lower cover 13) and provided with a blade for processing food ([0021] lines 10-12; a blade is not explicitly disclosed, but one skilled in the art would know that a blade is conventionally used for blending food in a blender jar); a motor assembly (motor 42) provided inside the inner case and connectable to the blade to rotate the blade; a mounting portion (recessed area 26 having elongated opening 38) recessed from the upper surface of the inner case; and a touch device (touchpad 20) mounted on the mounting portion ([0027] lines 4-7), and including a touch sensor (buttons 22), wherein the touch device is covered and contact with the upper surface of the outer case when the inner case is inserted into the outer case in a state of being mounted on the mounting portion ([0027] lines 10-14; touch device 20 is covered by and in contact with exterior surface 44, which is interpreted as part of the upper surface of upper cover 24 due to its coplanarity therewith), and the touch sensor senses a user’s touch manipulation at the upper surface of the outer case corresponding to the mounting portion of the inner case ([0024] lines 10-14, [0028] lines 1-4, [0035] lines 1-7; buttons 22 are accessible via button features 36 in the area of exterior surface 44 corresponding to elongated opening 38, and sense a user’s touch manipulation, which is evidenced by the buttons 22 being depressed/latched when pressed by a user).
Allen is silent to the material from which the outer case is made. Wulf teaches that metal is conventionally considered to be a suitable material for the base of a blender ([0055] lines 10-12). As the outer case in the blender disclosed by Allen must be made from some material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the blender disclosed by Allen such that the outer case is made of a metal material, as is taught to be conventional by Wulf.
Regarding Claim 2, Allen discloses (Figure 4) the mounting portion (recessed area 26 with elongated opening 38) is formed to be stepped downward on the inner case (lower cover 13), and a stepped height of the mounting portion is formed to a height corresponding to a height of the touch device (touchpad 20; [0027] lines 4-7 and 10-14: the touchpad 20 is sized to fit within recessed portion 26, and the exterior surface 44 of the touchpad is coplanar with the outer surface 24a of upper cover 24, so a stepped height of the recessed portion must correspond to a height of the touchpad).
Regarding Claim 3, Allen discloses (Figures 2-3) the outer case (upper cover 24) is formed in a hexahedral shape with an open lower surface to receive the inner case (lower cover 13) therein (clearly shown in Figure 3).
Regarding Claim 4, Allen discloses (Figures 3-4) the inner case (lower cover 13) contacts the upper surface and side surfaces of the outer case (upper cover 24; [0021] lines 8-9: upper cover 24 is attached to, i.e. in contact with, lower cover 13), and the mounting portion (recessed area 26 with elongated opening 38) is formed on one side edge of the inner case.
Regarding Claim 5, Allen discloses (Figure 4) the mounting portion (recessed area 26) includes at least one support protrusion (area protruding inwards from recessed area 26 to opening 38, see Annotated Figure 4 below) protruding from the inner case (lower cover 13) to press and support the touch device (touchpad 20) towards the outer case (upper cover 24).

    PNG
    media_image1.png
    296
    365
    media_image1.png
    Greyscale

Allen Annotated Figure 4
Regarding Claim 6, Allen discloses (Figure 4) a touch manipulating portion (button features 36) formed on an upper surface of the outer case (exterior surface 44) corresponding to the touch device (touchpad 20), wherein the touch manipulating portion is formed by surface processing or printing ([0028] lines 12-14; “unitarily formed or molded with the top surface 44” is interpreted as surface processing).
Regarding Claim 11, Allen does not disclose a display device. Wulf teaches (Figure 29) a blender comprising a touch device (switches 2742, 2762, 2782, 2792, 2802, 2822, and 300), and a display device (LCD 2701) to display an operating state of the blender ([0138] lines 1-2) mounted on the mounting portion ([0011] lines 3-5; user interface 2222, which comprises LCD 2701, is mounted on the base of the blender on a mounting portion), wherein the display device is disposed side by side with the touch device (LCD 2701 is mounted side by side with the switches on user interface 2222). The purpose of the display is to allow to user to select operating parameters for the blender ([0122] lines 1-8) and to indicate to the user the current operating conditions of the blender ([0138] lines 1-2), which allows for greater control of the blender by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender disclosed by Allen such that it also comprises a display device to display an operating state of the blender mounted on the mounting portion, wherein the display device is disposed side by side with the touch device, as taught by Wulf, in order to allow the user to better control the functions of the blender and monitor its operating status.
Examiner note: when the combination of Allen and Wulf is made, the touchpad 20 of Allen is modified to have a display such as the LCD 2701 of Wulf, along with the corresponding electrical components, which displays the operating status of the blender of Allen as inputted by the user via button features 36.
Claims 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Wulf as applied to Claims 6 and 11, respectively, above, and further in view of Kim et al., hereinafter Kim (US 2016/0117022).
Regarding Claim 7, neither Allen nor Wulf discloses or teaches that the touch device includes a touch printed circuit board (PCB). Kim teaches (Figures 3-5 and 14-16) a user interface for a kitchen appliance ([0077] lines 6-8) comprising an outer case (front panel 20), an inner case (frame 100) inside the outer case, a touch device (touch sensor assembly 500) having a touch sensor (sensor 750), and a touch manipulating portion (touch manipulating part 12), wherein the touch device includes: a touch printed circuit board (PCB) (sensor PCB 700) on which the touch sensor is mounted ([0156] lines 4-6); a touch PCB case (housing cover and body 510 and 520) in which the touch PCB is received and fixedly mounted to the inner case; and a touch booster (touch booster 530) which is mounted on the touch PCB case and which is adjacent to the inner surface of the outer case (see Figure 22) and transmits pressure to the touch sensor when the outer case is manipulated ([0138] lines 3-5), and the touch manipulating portion, the touch booster, and the touch sensor are disposed vertically to each other (see Figure 23; [0179] lines 1-6). This configuration for the touch device is advantageous because it allows for greater accuracy in recognizing touch manipulation ([0259] lines 1-8). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch device in the blender disclosed by Allen and modified by Wulf such that it includes a touch PCB on which a touch sensor to sense the user's manipulation is mounted, a touch PCB case in which the touch PCB is received and fixedly mounted to the inner case, and a touch booster which is mounted on the touch PCB case and which is adjacent to the inner surface of the outer case and transmits pressure to the touch sensor when the outer case is manipulated, and the touch manipulating portion, the touch booster, and the touch sensor are disposed vertically to each other, as taught by Kim, in order to improve the accuracy of the touch manipulation recognition.
Examiner note: when the combination of Allen, Wulf, and Kim is made, the touchpad/buttons configuration disclosed by Allen is replaced by the touch device taught by Kim, which is sized and oriented as needed to fit onto the blender base.
Regarding Claim 8, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 7, Kim teaches (Figure 10) a plurality of case fastening hooks (housing coupling parts 511; [0127] lines 1-4) extending downward along a circumference of the touch PCB case (housing cover and body 510 and 520); and the mounting portion (opened space 110 of frame 100) includes a plurality of fastening holes (openings between housing supports 211 on top and bottom of accommodation part 210) into which the fastening hooks are inserted to constrain the touch PCB case ([0127] lines 5-7). Examiner note: accommodation part 210 is part of display case 200, which is mounted into opened space 110, i.e. the mounting portion, of frame 100; thus, the mounting portion includes the fastening holes.
Regarding Claim 9, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 7, Kim teaches (Figure 16) the touch booster (touch booster 530 with first and second extension parts 532 and 533) is elastically deformable ([0172] lines 1-3 and [0174] lines 6-7).
Regarding Claim 10, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 7, Kim teaches (Figures 14 and 23) a booster opening (opening 512) in which the touch booster (touch booster 530) is mounted is formed on an upper surface of the touch PCB case ([0138] lines 1-3); and an adhesive member (adhesion member 25) to adhere the touch PCB to the outer case (front panel 20) is provided around the booster opening ([0013] lines 9-11 and 20-22).
Regarding Claim 12, the combination of Allen and Wulf does not teach that the display device includes a display PCB with light emitting diodes (LEDs). Kim teaches (Figures 3-5, 9, and 13) a user interface for a kitchen appliance ([0077] lines 6-8) comprising an outer case (front panel 20), an inner case (frame 100) inside the outer case having a mounting portion (opened space 110), and a display device (display assembly 300) to display an operating state of the appliance ([0080] lines 9-11) mounted on the mounting portion, wherein the display device includes a display PCB (display PCB) in which a plurality of LEDs (LEDs 313) are disposed, and a display PCB case (frame display 400) in which the display PCB is received ([0113] lines 1-2). This configuration for the display device allows it to be mounted in a precise location and improves the outer appearance of the outer case of the appliance ([0262] lines 1-5) by only allowing the user to easily see the display window 11 when the LEDs are illuminated ([0080] lines 17-20). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device in the combination of Allen and Wulf such that it includes a display PCB in which a plurality of light emitting diodes (LEDs) are disposed, and a display PCB case in which the display PCB is received, as taught by Kim, in order to improve the overall outer appearance of the blender.
Examiner note: when the combination of Allen, Wulf, and Kim is made, the LCD configuration taught by Wulf is replaced with the display device taught by Kim, which is sized and oriented as needed to fit onto the blender base.
Regarding Claim 13, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 12, Kim teaches (Figure 8) the touch device (touch sensor assembly 500) includes a touch PCB (sensor PCB 700) on which the touch sensor (sensor 750) is mounted ([0156] lines 4-6), and the touch PCB and the display PCB (display PCB 310) are connected by a connector (cable connector 600).
Regarding Claim 14, with reference to the aforementioned combination of Allen, Wulf, and Kim for Claim 12, Kim teaches (Figure 2) a plurality of through-holes (first through holes 21) which are formed at an upper surface of the outer case (front panel 20) corresponding to a display portion (display window 11) at positions corresponding to the plurality of LEDs and through which light of the plurality of LEDs are transmitted ([0080] lines 1-3, [0110] lines 1-2), and the display device outputs information in a form of letters or numbers by selectively transmitting the light from the plurality of LEDs to the display portion ([0080] lines 6-8).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2011/0222367) in view of Wulf et al., hereinafter Wulf (US 2002/0176320), and Kim et al., hereinafter Kim (US 2016/0117022).
Regarding Claim 15, Allen discloses (Figures 1 and 3-4) a blender (kitchen appliance 10) comprising: an outer case (assembly of upper cover 24 and exterior surface 44 of touchpad 20) forming an outer appearance which includes an upper surface and side surfaces extending downward from ends of the upper surface; an inner case (lower cover 13) provided inside the outer case; a jar (jar 16) capable of seating on a seating portion formed on the inner case (collar 14 is connected to lower cover 13) and provided with a blade for processing food ([0021] lines 10-12; a blade is not explicitly disclosed, but one skilled in the art would know that a blade is conventionally used for blending food in a blender jar); a motor assembly (motor 42) provided inside the inner case to provide rotational power to the blade; a mounting portion (recessed area 26) recessed from the upper surface of the inner case; and a touch device (touchpad 20) mounted on one side of the mounting portion ([0027] lines 4-7), and including a touch sensor (buttons 22), wherein the touch device is covered and contact with the upper surface of the outer case when the inner case is inserted into the outer case in a state of being mounted on the mounting portion ([0027] lines 10-14; touch device 20 is covered by and in contact with exterior surface 44, which is interpreted as part of the upper surface of upper cover 24 due to its coplanarity therewith), and the touch sensor senses a user’s touch manipulation at the upper surface of the outer case corresponding to the one side of the mounting portion of the inner case ([0024] lines 10-14, [0028] lines 1-4, [0035] lines 1-7; buttons 22 are accessible via button features 36 in the area of exterior surface 44 corresponding to elongated opening 38, and sense a user’s touch manipulation, which is evidenced by the buttons 22 being depressed/latched when pressed by a user).
Allen is silent to the material from which the outer case is made. Wulf teaches that metal is conventionally considered to be a suitable material for the base of a blender ([0055] lines 10-12). As the outer case in the blender disclosed by Allen must be made from some material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the blender disclosed by Allen such that the outer case is made of a metal material, as is taught to be conventional by Wulf.
Further regarding Claim 15, Allen does not disclose a display device. Kim teaches Kim teaches (Figures 3-5, 9, 13, and 16) a user interface for a kitchen appliance ([0077] lines 6-8) comprising an outer case (front panel 20), an inner case (frame 100) inside the outer case having a mounting portion (opened space 110), a touch device (sensor assembly 500) including a touch sensor (sensor 750) mounted on one side of the mounting portion, and a display device (display assembly 300) mounted on an other side of the mounting portion, wherein the touch device and display device are covered and contact with the upper surface of the outer case when the inner case is inserted into the outer case in a state of being mounted on the mounting portion (clearly shown in Figure 13), and the display device emits light through a plurality of through-holes (first through-holes 21) formed in the outer case ([0080] lines 1-3, [0110] lines 1-2). The inclusion of this display device in the user interface allows the kitchen appliance to display an operation state to a user ([0074] lines 1-2) while the user inputs touch manipulation to operate it ([0075] lines 1-2), and allows for simple, precise mounting of the touch device and the display device while improving the outer appearance of the outer case of the appliance ([0261]-[0261]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blender disclosed by Allen and modified by Wulf by replacing the disclosed touch device with the user interface taught by Kim, such that the blender comprises a touch device mounted on one side of the mounting portion, and including a touch sensor, and a display device mounted on the other side of the mounting portion, wherein the touch device and display device are covered and contact with the upper surface of the outer case when the inner case is inserted into the outer case in a state of being mounted on the mounting portion, and the display device emits light through a plurality of through-holes formed in the outer case, in order to display an operating state of the blender and improve the outer appearance thereof.
Examiner note: when the combination of Allen, Wulf, and Kim is made, the touchpad/buttons configuration disclosed by Allen is replaced by the user interface taught by Kim having both a touch device and a display device, which is sized and oriented as needed to fit onto the blender base.
Regarding Claim 16, with reference to the aforementioned combination of Allen, Wulf, and Kim, Kim teaches (Figures 5 and 9) a display opening (frame hole 412 in frame display 400) formed on the mounting portion (opened space 110; [0113] lines 1-2: display assembly 300 is mounted on frame display 400, which is mounted within opened space 110 of frame 100), wherein the display device is mounted on a lower surface of the mounting portion (see Figure 5; frame display 400 is mounted into cover display 200, which is in turn mounted to a lower portion of frame 100, the inner surfaces of which form a lower surface of opened space 110), and a portion of the display device protrudes upward through the display opening (see Figure 13; a portion of display assembly 300 extends through frame hole 412 such that it protrudes past the outer edge of frame display 400). 
Regarding Claim 17, with reference to the aforementioned combination of Allen, Wulf, and Kim, Kim teaches (Figures 2, 5, and 13) the display device (display assembly 300) includes: a display printed circuit board (PCB) (display PCB 310) in which a plurality of light emitting diodes (LEDs) (LEDs 313) are disposed, a light guide (reflector 320) which passes through the display opening (frame hole 412) to be in contact with the outer case (contacts front panel 20 via cover display 200), and guides light emitted from the plurality of LEDs mounted on the display PCB to the plurality of through-holes (first through holes 21) formed in the outer case corresponding to a display portion (display window 11; [0110] lines 1-3), and a display PCB case (frame display 400) which is fixedly mounted on a lower surface of the mounting portion and in which the display PCB is received ([0113] lines 1-2).
Regarding Claim 18, with reference to the aforementioned combination of Allen, Wulf, and Kim, Kim teaches (Figure 2) the display device (display assembly 300) is configured to output information in a form of letters or numbers by selectively transmitting light from the plurality of through-holes (first through holes 21) to the display portion (display window 11; [0080] lines 6-8).  
Regarding Claim 19, with reference to the aforementioned combination of Allen, Wulf, and Kim, Kim teaches (Figure 5) a case fastening portion (boss 413) formed on the display PCB case (frame display 400) to which a screw (screw 312) for fixing the display device (display assembly 300) to the display PCB case is fastened ([0116] lines 1-4); and a case coupling portion (screw hole in boss 413) formed inside the inner case (frame 100) to which a screw (screw 312) passing through the case fastening portion is fastened. Examiner note: the screw hole on boss 413 is formed on the frame display 400, which is mounted within the opened space 110 of frame 100, therefore the screw hole, i.e. the case coupling portion, is formed inside the frame 100, i.e. the inner case.
Regarding Claim 20, with reference to the aforementioned combination of Allen, Wulf, and Kim, Kim teaches (Figure 5) a touch opening (open top side of cover display 200) formed on one side of the mounting portion (opened space 110) corresponding to the touch device (sensor assembly 500), wherein the touch device and the display device (display assembly 300) are electrically connected by a connector (cable connector 600) passing through the touch opening (see Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725